JacKSON, Judge,
specially concurring.
I am in entire agreement with the majority opinion but I am convinced that certain portions of the dissenting opinion require some comment.
It may not be said with propriety that the majority of this court fails “to understand the true significance and scope of the doctrine of res judicata” without pointing out the reason, chapter and verse, as to why the writer of the dissenting opinion makes such a statement.
I cannot let pass unnoticed a statement in the dissenting opinion. The author quotes from the majority opinion in the case of United States v. Ralph Boone, 38 C. C. P. A. (Customs) 89, C. A. D. 445, and comments thereon as follows:
What was set out in the decision of the late Chief Justice Taft in the cited case [United States v. Stone & Downer Co., 274 U. S. 225] nowise authorized or validated the heresy contained in the quoted statement.
That statement is a mere assertion made without regard to the facts and law applicable to that or the instant case.
No one familiar with customs law would brand as “heresy” that excerpt made from the Boone case, supra, which was rendered February 6, 1951, without at least pointing out wherein “heresy” resides.
We took pains to point out in our majority opinion in the Boone case, supra, that the doctrine of res judicata did not apply there nor in other similar cases involving the classification of imported mer-*158cbandise, and in support thereof, we cited the case of United States v. Stone & Downer, supra.
The late Chief Justice Taft in the Stone & Downer case, supra, was careful, in writing the opinion, to set out at great length the reasons why the plea of res judicata could not be sustained in that case, all of which reasoning applied directly to the situation confronting us in the Boone case, supra.
The majority opinion herein does not by any stretch of the imagination overrule the law approved in the majority decision of the Boone case, supra.
It must be remembered that the case of United States v. Ralph Boone, supra, is not the same as the case of Ralph Boone v. United States, 19 Cust. Ct. 62, C. D. 1068. The commodity in the former was not the imported commodity which was before the Customs Court in the latter mentioned Boone case. Furthermore, the latter mentioned Boone case was not appealed to this court. It must be further remembered that the Boone cases involved only the classification of merchandise whereas the instant case involves solely the validity of the appraisement of merchandise.
There are other fallacies in the dissenting opinion which undoubtedly will be observed by those familiar with customs law, but upon which I refrain from commenting since they do not, as do the matters particularly discussed herein, reflect upon the majority of the court.